Order entered March 6, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01240-CV

                                     ASIF ALI, Appellant

                                               V.

                             DSA PARTNERS I, LTD., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-04735-B

                                           ORDER
       The clerk’s record in this case is overdue. By postcard dated October 22, 2018, we

notified the Dallas County Clerk that the clerk’s record was past due and directed the Dallas

County Clerk to file the clerk’s record within thirty days. When the clerk’s record was not filed

and the Dallas County Clerk did not communicate with the Court, we ordered the clerk to file

either the clerk’s record or written verification that appellant had not paid or made arrangement

to pay for the clerk’s record and that appellant had not been found entitled to proceed without

payment of costs by January 9, 2019. To date, the clerk’s record has not been filed, and we have

had no communication from the Dallas County Clerk.

       Accordingly, we ORDER the Dallas County Clerk to file the clerk’s record WITHIN

TEN DAYS OF THE DATE OF THIS ORDER. We notify appellant that if we receive
verification he has not paid for or made arrangements to pay for the clerk’s record we will,

without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b). If the clerk’s record or

required verification is not filed by the date specified, we will utilize the remedies available

to us to assure compliance with the Court’s order.

        The Clerk of the Court is DIRECTED to send a copy of this order to John Warren,

Dallas County Clerk, and to all parties.

                                                    /s/    KEN MOLBERG
                                                           JUSTICE